Citation Nr: 1122171	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a cerebral concussion.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, claimed as anxiety disorder and depressive disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for cervical spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The October 2008 rating decision denied service connection for PTSD and anxiety and depressive disorders, while the December 2009 decision denied service connection for cervical spondylosis and a cerebral concussion.

The Board notes that three of the four issues on appeal (service connection for residuals of a cerebral concussion, an acquired psychiatric disability, and cervical spondylosis) are all subject to prior final denials.  The Board has accordingly recharacterized these issues to reflect that new and material evidence must be submitted to reopen these claims.  

In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for residuals of a cerebral concussion, PTSD, and an acquired psychiatric disability, and the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical spondylosis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1981 rating decision denied service connection for a cerebral concussion, and the Veteran did not appeal.  

2.  The additional evidence received since the June 1981 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a cerebral concussion.

3.  Entitlement to service connection for a psychiatric disorder was denied by Board decision in June 1989.

4.  The additional evidence received since the June 1989 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the June 1981 rating decision is new and material; thus, the claim of entitlement to service connection for residuals of a cerebral concussion is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).

2.  Evidence added to the record since the June 1989 Board decision is new and material; thus, the claim of entitlement to service connection for an acquired psychiatric disability, claimed as anxiety disorder and depressive disorder, to include as secondary to service-connected disabilities, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for residuals of a cerebral concussion and an acquired psychiatric disability.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted, and that the claims should be reopened.  Any additional evidentiary development that is necessary before these claims can be adjudicated on the merits will be discussed in greater detail in the REMAND portion of this document.

II.  New and Material Evidence

In general, rating decisions and Board decisions that are unappealed become final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).  

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


A.  Residuals of a Cerebral Concussion

The Veteran's claim of entitlement to service connection for a cerebral concussion was originally denied in a June 1981 rating decision.  This decision found that a cerebral concussion was not shown in service, but rather that a head contusion was sustained from which no residuals were found.

The Veteran's service treatment records were among the evidence of record at the time of this decision.  These records include an April 1968 Navy hospitalization record describing the Veteran's September 1967 in-service automobile accident and, in particular, noting that a diagnosis of contusions to the head and lips had been established.  Also of record are various VA and private post-service medical records, none of which specifically identifies a chronic disability that resulted from the in-service motor vehicle accident.  

Since the June 1981 rating decision, decades of medical records and an April 2011 Board hearing transcript have been added to the claims file.  In particular, the Board notes that a September 2009 VA medical record reflects the Veteran was seen by a neurologist for tremors.  The in-service motor vehicle accident was noted in the Veteran's past medical history.  This evidence is new in that it was not of record at the time of the June 1981 rating decision.  It is material in that it suggests the presence of a current disability that may be related to the Veteran's in-service motor vehicle accident.  Therefore, new and material evidence having been received, the claim of entitlement to service connection for residuals of a cerebral concussion is reopened.

B.  Acquired Psychiatric Disability

The Veteran's claim of entitlement to service connection for a psychological condition was originally denied in an April 1984 rating decision.  This decision found that service treatment records were negative for an psychiatric problems and that any connection between the Veteran's diagnosed agoraphobia and his service or his service-connected disabilities is speculative.  This decision was continued in a February 1986 rating decision.  The Veteran subsequently perfected an appeal of this claim to the Board.  

In June 1989, the Board denied entitlement to service connection for a psychiatric disorder because a psychiatric disorder was not manifested during service and because no etiological relationship was found between the Veteran's diagnosed agoraphobia or anxiety reaction and either the in-service motor vehicle accident or the physical disabilities that resulted therefrom.  

At the time of the June 1989 Board decision, the record contained the Veteran's service treatment records and post-service VA and private medical evidence.  Since this decision, additional VA and private medical evidence has been added to the record, and the Veteran presented testimony at an April 2011 Board hearing.  

The new VA medical records contain numerous mental health treatment records from recent years.  Among these records is a March 2009 treatment record from the Veteran's psychologist noting that he has anxiety, depression, and adjustment disorder with unresolved symptoms from a motor vehicle accident 40 years ago.

The Board finds that this evidence is new in that it was not of record at the time of the June 1989 Board denial.  It is material in that it is competent medical evidence of a link between the Veteran's current psychiatric disabilities and his in-service motor vehicle accident.  Therefore, new and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, claimed as anxiety disorder and depressive disorder, to include as secondary to service-connected disabilities, is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a cerebral concussion is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, claimed as anxiety disorder and depressive disorder, to include as secondary to service-connected disabilities, is reopened.  


REMAND

Having found new and material evidence to reopen the above claims, the Board finds that the reopened issues of entitlement to service connection for residuals of a cerebral concussion and an acquired psychiatric disability must be remanded for further development.  Given the remand of the acquired psychiatric disability claim, the Board also finds it appropriate to remand the issue of entitlement to service connection for PTSD.  Finally, the Board finds it necessary to remand the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical spondylosis.

The Board notes that, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

The Board finds that the McLendon elements are satisfied for the issue of entitlement to service connection for residuals of a cerebral concussion.  The first McLendon element is satisfied by the September 2009 VA medical record showing that the Veteran had been noted to have tremors.  With respect to the second McLendon element, the Veteran's service treatment records reflect that he was in a motor vehicle accident in which he suffered a head contusion.  The Board finds the low threshold of the third McLendon element is satisfied by the Veteran's own testimony of continuity of symptomatology, such as dizziness and wobbling, since service.  Therefore, the Board finds a remand for a VA examination is necessary.

The Board further finds it necessary to remand both psychiatric disability claims (PTSD and an acquired psychiatric disability) for an additional medical opinion.  In particular, a remand is required in order to obtain a medical opinion with respect to whether any current psychiatric symptomatology is residual to an in-service head injury or was suffered as a result of the stressful nature of the in-service motor vehicle accident.  These particular theories of service connection were not addressed in the prior VA examination reports of record.

Finally, the Board must remand the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for cervical spondylosis.  First, as noted in the Introduction above, this issue has been recharacterized to require new and material evidence to reopen.  In the context of a claim to reopen, the VCAA requires that the Secretary look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element (or elements) that was found insufficient to establish service connection in the previous denial.  The appellant must also be notified of what constitutes both 'new' and 'material' evidence to reopen the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Such notice has not been provided to the Veteran in the case at hand.  Thus, a remand for such notice is necessary. 

The Board further notes that the reason the Veteran's cervical spondylosis claim was previously denied is because there was no medical evidence of an in-service neck injury.  The Board notes that the evidence of record reflects the Veteran was hospitalized from September 1967 to at least April 1968 following the motor vehicle accident.  The Board further notes that, other than an April 1968 hospitalization report from the Oakland Naval Hospital, many of the records from this hospitalization have not been associated with the claims file.

The record reflects that, in April 2008, the RO submitted a request to the National Personnel Records Center (NPRC) asking it to furnish the Veteran's active duty inpatient clinical records for Oakland Naval Hospital from September 1, 1967, to November 30, 1967.  A June 2008 NPRC response indicates that searches of Oakland for 1967 were conducted but that no records were located.

Considering that the Veteran is demonstrated to have been hospitalized for a considerable length of time for injuries sustained in a September 1967 car accident, and considering that evidence of an in-service neck disability would substantially aid the Veteran's claim, the Board finds that further development is required on remand.  Thus, while this case is on remand, another request should be submitted to the NPRC.  This request should cover the maximum permissible period and should include April 1968, as it has been confirmed that the Veteran was hospitalized at the Oakland Naval Hospital at that time.

Furthermore, the Board notes that the Veteran's September 1968 benefits application lists his having been hospitalized at Exeter Hospital in Exeter, California; at Lemoore Naval Dispensary; and at the United States Naval Hospital in Oakland, California, in connection with the car accident.  The Board notes that no records request has been sent to the first two facilities.  On remand, any appropriate authorization should be obtained so that records may be requested from Exeter Hospital and Lemoore Naval Dispensary.
    
Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notification required by 38 U.S.C.A. § 5103 and 5103A and 38 C.F.R. § 3.159 are fully complied with.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Particular attention should be paid to the notice requirements for the Veteran's claim involving whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for cervical spondylosis.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Obtain copies of all of the Veteran's outstanding service treatment records, including any hospitalization records from Exeter Hospital in Exeter, California, and Lemoore Naval Dispensary from approximately September 1967.  Request records from the United States Naval Hospital in Oakland, California, for the maximum possible period, to include April 1968.  If necessary, the Veteran should be asked to sign and return release forms authorizing VA to obtain relevant outstanding private medical records.  Ensure that copies of these medical records are associated with the claims file.  Documentation of all efforts to obtain these records, including notification that they do not exist, should be associated with the claims file.

3.  Following completion of the above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current concussion residuals.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current residuals of head injury, to include any psychiatric symptomatology.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of an in-service head injury.  A specific opinion must be provided with respect to whether the Veteran suffers from any current psychiatric disability that is related to the in-service motor vehicle accident.  The examiner should expressly discuss any service treatment records that document a relevant in-service injury or medical treatment.  Any opinion expressed must be accompanied by a complete rationale.  

4.  Following completion of the above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disability, to include PTSD.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability, to specifically include or rule out PTSD.  As to any psychiatric disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of an in-service head injury.  A specific opinion must be provided with respect to whether the Veteran suffers from any current psychiatric disability that is related to the in-service motor vehicle accident, either as residual to a head injury or as a result of the stressful nature of the accident itself.  The examiner should expressly discuss any service treatment records that document a relevant in-service injury or medical treatment.  Any opinion expressed must be accompanied by a complete rationale.  

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


